LAW L|BF?A§"»~`§`X‘

NO. 29307
IN THE SUPREME COURT OF THE STATE OF HAWAIT

§§
leal
€,!Eg§w?

-. 5"

f

      

STATE OF HAWAIT, Respondent/Plaintiff-Appel

    

VS.

CHRISTOPHER GRINDLING,7PetitiOner/DefeHdaDt-ApL

02 =a: w e- mr max
W;W 4

CERTIORARI TO THE INTERMEDIATE COURT OF APP§LS
(CR. NO. 07-l~O533) -

ORDER REJECTING APPLICATION FOR WRIT 0F CERTIORARI
(By: Duffy, J., for the courtH

Petitioner/Defendant-Appellant ChriStopher Grindling'S

application for writ of oertiorari, filed on May 3, 20lO, is

hereby rejected.
DATED: Honolulu, HawaiTq June 8, 2010.

FOR THE COURT:

QQ@¢E.LMHQ¢Qvé

Associate Justice

 

ChriStopher Grindling,
petitioner/defendant-
appellant pro se on
the application

Duffy, and Recktenwald,

1 Considered by: Moon, C.J., Nakayama, Acoba,

JJ.